DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, the limitation “wherein the cassette may include” is unclear.  It defines unclaimed situations of a cassette not having a pressure portion.  What occurs when an intend cassette for installation does not have a pressure portion?  Please see below for how the examiner has handle limitation in an attempt to further prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (EP 0641663) in view of Koga et al. (JP 2009255307A).

	With respect to claim 1, Yamaguchi et al. teaches in Fig. 1 a printing device (1) comprising: a print head (13); a platen roller (25) positioned to face the print head (13); a motor (24) configured to generate a driving force (page 5, lines 45-51) to rotate the platen roller (25); a cassette receiving portion (3) configured to detachably receive a cassette (2) incorporating a printing tape (8) to be printed by the print head (13), the cassette (2) being attachable to the cassette receiving portion (3) in a first direction (i.e. a first direction defined to along the same axis as the spools, 10, 15, 17 and 19, found within the cassette 2); and a power transmission portion (80-88) configured to transmit the driving force of the motor (24) to the platen roller (25), the power transmission portion comprising a plurality of gears (80-88).
Yamaguchi et al. remains silent regarding a first gear movable from a first position to a second position downstream of the first position in the first direction, the power transmission portion being configured to switch a ratio of a rotation number of the platen roller to a rotation number of the motor depending on whether the first gear is at the first position or at the second position to transmit the driving force to the platen roller.
Koga et al. teaches a similar power transmission portion that includes a first gear (71) movable from a first position (seen in Fig. 6A) to a second position (seen in Fig. 6B) downstream of the first position (as seen between Fig. 6A and B) in a first direction (defined by the movement of 92), the power transmission portion (i.e. gears seen in Fig. 6a) being configured to switch a ratio of a rotation number (page 3, para. 5 of the provided machine translation of Koga et al.) of a shaft (180, similar to a shaft of a platen roller) to a rotation number of a motor (65) depending on whether the first gear (71) is at the first position (Fig. 6A) or at the second position (Fig. 6B) to transmit the driving force to the shaft (180).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the platen roller gear of Yamaguchi et al. such that the switching gear assembly taught by Koga is added to the platen roll such that a transmission ratio is changed depending on a desired application when the cassette is installed in the first direction, as taught by Koga et al., because such a modification provides reliable engaging of a plurality of gears, page 3, para. 3).

With respect to claim 2, Yamaguchi as modified teaches all that is claimed in the above rejection but remains silent regarding a movable member provided at the cassette receiving portion and movable in the first direction, wherein the first gear is moved from the first position to the second position in association with movement of the movable member in the first direction.
Koga et al. teaches a similar gear system that includes a movable member (92) movable in the first direction (defined by the motion of 92), wherein the first gear (71) is moved from the first position (Fig. 6A) to the second position (Fig. 6B) in association with movement of the movable member (92) in the first direction (defined by the motion of 92).
It would have been obvious to one of ordinary skill in the rt before the effective filing of the instant invention to modify the power transmission system of Yamaguchi such that upon cassette installation, the moveable member of Koga et al. is provided at the cassette receiving portion such that depending on the cassette installed will position the switching gearing according to the installation along the same direction as the cassette install to a specific gear ratio, as taught by Koga et al. because such a modification provides reliable engaging of a plurality of gears, page 3, para. 3).

With respect to claim 3, Yamaguchi as modified by Koga et al. teaches the printing device and all that is claimed that defines the printing device, itself.  The examiner would like to point out the limitation of “ wherein the cassette may include a pressure portion configured to contact the movable member, and wherein, in a case where the cassette including the pressure portion is attached to the cassette receiving portion, the pressure portion contacts and moves the movable member in the first direction to move the first gear from the first position to the second position, and in a case where the cassette without the pressure portion is attached to the cassette receiving portion, the first gear is maintained at the first position” does not further define the printing device itself over the prior art.  The cassette, as current claimed, is not part of the claimed combination and reads as an intended use limitation.  Therefore, the taught structure of Yamaguchi as modified by Koga, is capable of performing the pointed to intended use limitation.

With respect to claim 5, Yamaguchi as modified by Koga et al. teaches the printing device further comprising a movable lever (37), wherein the movable member (92 of Koga et al. as  modified) is movable in the first direction (along the direction of the spools, as modified above) in association (insofar as how “in association” is structurally defined) with movement of the lever (37) to move the first gear (71) from the first position (Fig. 6A) to the second position (Fig. 6B).

With respect to claim 6, Yamaguchi as modified by Koga et al. teaches the printing device further comprising: a housing (as seen in Fig. 1 for supporting al the inner structure of the printer) including the cassette receiving portion (3); a cover (4) movable relative to the housing to cover and expose (page 4, lines 54-57) the cassette receiving portion (3); and a pressure member (4a) movably provided at a lower surface of the cover (via 41) and connected to the lever (37), the pressure member (4a) moving the movable member (92 of Koga et al.) in the first direction (i.e. direction defined by the spools of the cassette and as modified) in association with the movement of the lever (37) in a closed state (Fig. 5 of Yamaguchi et al.) of the cover (4).

With respect to claim 7, Yamaguchi as modified by Koga et al. teaches the printing device further comprising an urging member (111) urging the first gear (71 as defined in Fig. 5 of Koga) in a second direction (85, Fig. 5 of Koga et al.) opposite the first direction (92 of Koga et al., Fig. 5).

With respect to claim 8, Yamaguchi as modified by Koga et al. teaches the printing device wherein the plurality of gears of the power transmission portion (of Yamaguchi as modified by Koga) further includes a second gear (172) and a third gear (171), positions of the second gear (172) and the third gear (171) being different from each other in the first direction (defined by Koga et al. as 92), and wherein the first gear (71) meshingly engages the second gear (172) when the first gear is at the first position (Fig. 6B), and the first gear (71) meshingly engages the third gear (171) when the first gear (71) is at the second position (Fig. 6B).

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitashita (WO 2009084415) with teaches a sun gear with planetary gears for driving a platen roller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853